Title: To James Madison from Peter Minor, 7 March 1821
From: Minor, Peter
To: Madison, James


                
                    Dear Sir
                    Ridgeway Mar 7th. 1821
                
                A special meeting of the Agricultural society of Albemarle, was held yesterday upon a business, the nature of which you will understand from a perusal of the enclosed papers under cover to Mr. Skinner.
                As the paper appointing Mr Skinner the Societys agent, will necessarily be exhibited in Spain, it was thought it would go forth better authenticated with the addition of your Signature as President of the Society; & I now comply with their wishes & resolution, in asking you to affix it. I further ask the favor of you to inform me if this comes to hand, and request you to forward the packet by mail to Mr Skinner.
                The committee ask your indulgence for having opened the letter of Matro de la Serna, addressed to you. A well grounded belief that it related to the business in question, & your absense & distance from this place they thought would excuse the liberty. With very great respect Yr. obt. Sert.
                
                    P. Minor Secy.
                    Agl. Soc: of Albemarle
                
            